IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA ,             : No. 580 EAL 2019
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
FRANK S. BRAXTON,                          :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.